221 F.3d 1020 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ADETORO ADENIJI,  ADEMOLA G. ALLISMITH, and  ABDUL R. ADEDIRAN, Defendants-Appellants.
Nos. 97-3821, 97-3826, 98-3885
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 23, 1999*Decided July 26, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 CR 259--James T. Moody, Judge.[Copyrighted Material Omitted]
Before BAUER, RIPPLE, and ROVNER, Circuit Judges.
ROVNER, Circuit Judge.


1
A jury found the three  defendants in this case guilty of mail fraud.  They attack their convictions on a variety of  grounds that we find to be without merit.

I.

2
In April and May of 1991, the Motorola  Corporation issued a series of five checks  totaling $17,951.40 to Better Communications  Systems ("BCS") and Michael Owonla Marketer's  Inc. ("MOM"), purportedly two of its vendors. The  first four checks were mailed and cashed. When  Motorola did some investigating before mailing  the fifth check, it could locate no invoice to  support any of the five checks. Upon further  investigation, Motorola determined that its  employee, defendant Adetoro Adeniji, had covertly  caused each of the five checks to issue. BCS and  MOM turned out to be fictitious businesses whose  mailing addresses and bank accounts were established by her two co-defendants, Ademola  Allismith and Abdul Adediran.


3
Motorola hired Adeniji in January 1990, under  the name Toro Williams (her married name). In  January 1991, the company assigned her to work in  the accounts payable department at the company's  headquarters in Schaumburg, Illinois, as a data  entry clerk. When an outside vendor provided  goods and services to one of the Motorola  entities in the United States--a "Motorolan"--the  vendor would submit an invoice requesting  payment; the Motorolan would then forward the  invoice to the accounts payable department in  Schaumburg. There the invoices were assigned to  one of three processing groups organized  alphabetically (A-G, H-O, and P-Z) based on the vendor name.


4
A batch control person in each group would  quickly review the invoices to make sure they  contained the information required for payment,  including an account number and an authorizing  signature. Once the batch control operator had  reviewed the invoices, she would batch them into  groups of between twenty-five and forty invoices,  assign a control number to the batch and place  the invoices into a folder, record certain  information about each batch, including the total  dollar amount billed on the invoices in that  batch, on a batch control group log sheet ("batch  log"), and assign the batch to a data entry clerk  like Adeniji for processing. The identification  number of the assigned clerk would be entered  into the batch log. The data entry clerks had  access to the batch logs, and they were free to  visit the batch control person's office and log  out batches of invoices for processing on their  own.


5
Data entry clerks would then enter information  from each invoice in the batch into the company's  computer system, enabling checks to issue. This  information included the vendor number, Motorola  account number, date and number of the invoice,  and dollar amount of the invoice. The clerk would  also record the date she entered this data into  the computer and the batch control number. After  inputting the data from all of the invoices in  the batch, the clerk would complete a control  group ticket sheet, noting the total number of  invoices in the batch, the total dollar amount  billed on the invoices, the batch control number,  the date of entry into the computer system, and  her own operator identification number. It was  the data entry clerk's responsibility to make  sure that the total invoice dollar amount she  entered on the control group ticket sheet jibed  with the amount reflected in the batch log. Once  all this was completed, the clerk would return  the batch to the batch control person. Each clerk  processed between two and three hundred invoices  daily. Checks were issued and mailed to vendors  three times weekly based on the information input  by the data entry clerks.


6
In the course of processing the invoices, the  data entry clerk might discover that the vendor  identified on a particular invoice had not yet  been set up in the company's database. In such  cases, the clerk would take the invoice to the  vendor file maintenance person in her group. This  individual was responsible for assigning a unique  identification number to each new vendor, after  verifying the vendor's legitimacy. Once this was  done, she would enter appropriate information for  the vendor into the database (including such  things as the terms of payment for this vendor),  enabling data entry clerks to process invoices  for the vendor.


7
In June 1991, Adeniji's supervisor, Judith  Amerlan Johnson ("Amerlan"), began looking into  the five checks that Motorola had issued in April  and May to vendors MOM and BCS. Her investigation  commenced after it became apparent that the total  dollar amounts of the invoice batches from which  these checks emanated were out of balance, and  the invoices corresponding to these checks could  not be found. In the course of her investigation,  Amerlan reviewed the pertinent batches of  invoices, the batch log sheets, the control group  tickets, and two different computer records the terminal screen printouts, and daily accounting  activity reports for each data entry clerk.  The terminal screen printout reflected the data for  each invoice as entered into the computer system  by the clerk, including the clerk's two-digit  operating code. The accounting activity report  tracked all of the invoices entered into the  system by a particular clerk on a particular day.  Because this report was keyed to the clerk's  security password, which the clerk had to use in  order to log on to Motorola's computer system, it  was the most accurate record of the data that  each clerk had actually entered into the system.


8
The accounting activity reports pointed to  Adeniji as the clerk who entered the data for  each of the five checks that Amerlan was  investigating. The batch logs, the control group  tickets, and the terminal screen printouts all  indicated that clerks Linda Clark and Shirley  Williams had input the data. But the accounting  activity reports showed that Clark and Williams  were either logged off of their terminals at the  time the data was entered or busy entering data  from other invoices. These reports revealed that  Adeniji, in fact, was the person who had keyed in  the information. Her time cards confirmed that  she was working at these times. And, like any  other data entry clerk, she knew her fellow  clerks' operator code numbers. At least two other  irregularities indicated that the five checks  were issued improperly.


9
First, Amerlan was never able to find any of  the invoices corresponding to these checks. The  invoices underlying the first four checks were  the only ones missing from their batches. On the  other hand, the batch that included the invoice  for the fifth check was missing altogether.  Computer records indicated that Adeniji had  entered the data for that fifth check six days  after a different clerk (Shirley Williams) had  completed the rest of the batch.


10
Second, on April 19, 1991, Adeniji had  approached Carol Rickman, the vendor maintenance  person for the H-O invoice group (recall that  Adeniji worked in the A-G group) to ask why an  invoice from MOM was on hold. That invoice had  been forwarded to Rickman because MOM had not yet  been validated and set up in Motorola's computer  system. Adeniji told Rickman that someone from  MOM had called her to ask why the company was not  being paid. Rickman explained that she had  already tried to call MOM and obtain its  taxpayer's identification number, but without  success. Adeniji urged Rickman to complete the  verification as quickly as possible so that MOM's  invoice could be processed right away. Later that  same day, Adeniji returned to Rickman with a  taxpayer i.d. number she said she had obtained  from MOM. In violation of protocol, Rickman  entered the number into the system without  verifying it herself, assigned a vendor number to  MOM, and gave the invoice to Adeniji, who input  the data the same day. Adeniji would later deny  having asked Rickman to establish MOM as a  vendor, pointing out that as a member of the A-G  alpha group, she would have nothing to do with  MOM. Adeniji resigned from Motorola's employ on  July 22, 1991.


11
Whereas Adeniji arranged for the checks to be  issued, Adediran and Allismith arranged for their  receipt. In early April 1991, Adediran, using the  aliases "Michael Owonla" and "Michael Olowanla,"  rented commercial mailboxes in the Chicago  suburbs of Northbrook and Vernon Hills, Illinois.  All three of the checks that Adeniji caused  Motorola to issue to MOM were later mailed to the  Vernon Hills address. Adediran used both  addresses to open three different checking  accounts--all under the name Michael or Micheal  C. Owonla--in Vernon Hills, Riverwoods, and  Northbrook. One of the three Motorola checks  issued to MOM was deposited into each of these  accounts; Adediran's fingerprint was later  identified on one of the checks. Each account was  closed by the end of May, 1991, with a negative  balance. Tellers from two of these banks  identified Adediran as the individual who engaged  in transactions at the banks as "Michael Owonla".


12
At the end of March, 1991, Adediran opened a  fourth checking account at the Uptown National  Bank in Chicago. The account was for a company  named Beta Enterprises, and on the account  application, Adediran identified "Babatunde  Adediran" as the authorized signer on the  account. A handwriting expert identified the  signature on three different documents associated  with this account as Adediran's. On May 11,  Adediran wrote a check on this account in the  amount of $3,000 to Toro Williams, the name that  Adeniji used while in Motorola's employ. That  check was later deposited into a joint bank  account that Adeniji maintained with her husband  at another bank.


13
Allismith's activities were quite similar. In  mid-May, 1991, Allismith rented a post office box  in the Rogers Park neighborhood of Chicago for  BCS using the name "Steve T. Howard." (A  handwriting expert was able to positively  identify some of the entries on the application  form as Allismith's.) This was the address  reflected on both of the checks that Motorola  issued to BCS. Also in mid-May, Allismith opened  a checking account at the Uptown National Bank  under the name "Henry A. Smith." On the same day  that Allismith opened this account, Adediran  withdrew $3,000 in cash from one of his Owonla  checking accounts. Two days later, $3,000 in cash  was deposited into the Henry Smith account. In  early June, Allismith opened a second account at  the Uptown National Bank under the name "Henry A.  Smith D/B/A Better Communication Systems." He  opened the account with one of the two checks  that Motorola issued to BCS. A handwriting expert  would later identify handwriting on documents  associated with both of the accounts at the  Uptown National Bank, as well as the endorsement  of the Motorola check, as Allismith's  handwriting.


14
A postal inspector was unable to verify the  existence of either BCS or MOM. The inspector  went to each of the mailboxes linked to the two  companies, and in turn to the addresses listed on  the applications for those boxes, but could find  no evidence of an operating business.


15
Telephone records revealed a series of phone  calls between telephones registered or assigned  to Adeniji and her co-defendants (in some cases,  under their aliases) beginning in February 1991  and continuing through early October 1991. Many  of these calls took place on dates when key  events in the scheme to defraud Motorola took  place--when Adeniji inputted data from one of the  MOM or BCS invoices into the Motorola payment  system, for example, or Adediran opened a bank  account. So far as the telephone records reveal,  however, Adediran and Allismith never spoke to  each other. The records reflect calls between  Adeniji and Adediran, and Adeniji and Allismith,  but no calls between Adediran and Allismith.

II.
A.

16
Adediran and Allismith contend that the evidence  was insufficient to convict them of mail  fraud.1 Our review of the sufficiency of the  evidence is highly deferential. E.g., United  States v. Woolfolk, 197 F.3d 900, 904 (7th Cir.  1999), cert. denied, 120 S. Ct. 1705 (2000). Only  when the evidence, viewed favorably to the  government, would permit no reasonable jury to  find the defendant guilty of the crime charged  will we reverse the conviction. Id. Adediran and  Allismith argue that without proof that neither  MOM nor BCS ever provided any goods or services  to Motorola, the jury could not reasonably find  that they intended to defraud Motorola.


17
Although no Motorola witness ever confirmed that  MOM and BCS were not legitimate vendors, the jury  could still find beyond a reasonable doubt that  Adediran and Allismith were defrauding Motorola.  First, none of the invoices supporting the five  checks issued to MOM and BCS could be found.  Second, Adeniji input the data from these  (putative) invoices in a manner which bespoke  fraud she used other operators' codes, and  logged the invoices into batches assigned to  those operators, in an effort to conceal her own  connection to the checks. Third, Adeniji  personally intervened with the vendor maintenance  person for the H-O alpha group to have MOM  approved as a vendor, although Adeniji did not  even work in that group. Fourth, Motorola was  given commercial or post-office mailbox addresses  for both MOM and BCS that Adediran and Allismith  had rented under aliases. Fifth, MOM and BCS  purportedly issued the invoices to Motorola  before either vendor had established a mailing  address or bank account. For example, the data  that Adeniji entered into Motorola's accounts  payable system indicated that MOM's first invoice  to Motorola was dated February 12, 1991. Yet,  Adediran did not rent the commercial mailbox used  as MOM's vendor address until April 3, 1991, and  he did not open any of the three checking  accounts into which the MOM checks were deposited  until the second week of April. Likewise,  although the putative invoices underlying the two  checks issued to BCS were (according to the data  input by Adeniji) issued in December 1990 and  January 1991, Allismith did not rent the post  office box for BCS or obtain an assumed name  certificate for the company until May 1991, and  he did not open a bank account for the business  until June. Sixth, each of the bank accounts into  which Adediran and Allismith deposited the checks  from Motorola was opened under an alias. Seventh,  when he visited the residential addresses that  Adediran and Allismith had given in renting the  mail boxes for the two companies, the postal  inspector could not confirm that either MOM or  BCS was an actual, legitimate business. These  circumstances, among others, supply more than  ample proof that Adediran and Allismith intended  to defraud Motorola.


18
Allismith secondarily argues that the evidence  did not establish his joint participation in the  scheme to defraud Motorola with Adeniji and  Adediran. As we mentioned earlier, there is  abundant proof of telephone calls between  Allismith and Adeniji on the one hand, and  Adeniji and Adediran on the other, but no direct  proof of contact between Allismith and Adeniji.  Indeed, as Allismith points out, there is no  proof that he and Adediran even knew one another.


19
Whether or not the government established a  direct link between Adediran and Allismith is  irrelevant, however. The joint agreement that is  essential to a defendant's liability for the  crime of conspiracy is not a prerequisite to a  conviction for mail fraud. United States v. Read,  658 F.2d 1225, 1240 (7th Cir. 1981); accord,  United States v. Bibby, 752 F.2d 1116, 1124 (6th  Cir. 1985), cert. denied, 475 U.S. 1010, 106 S.  Ct. 1183 (1986); United States v. Camiel, 689  F.2d 31, 36 (3rd Cir. 1982). Allismith need not  even have been aware of Adediran's identity or  his specific acts in furtherance of the  fraudulent scheme, so long as the evidence  adequately establishes Allismith's own knowing  participation in the same scheme. United States  v. Wilson, 506 F.2d 1252, 1257 (7th Cir. 1974);  see also United States v. Silva, 781 F.2d 106,  108-09 (7th Cir. 1986); United States v. Wormick,  709 F.2d 454, 461 (7th Cir. 1983).


20
The record lends ample support to the jury's  conclusion that Allismith was liable as a  participant in a single scheme to defraud  Motorola. Adeniji, of course, worked at the core  of this scheme, arranging for all five checks to  issue to MOM and BCS; and one can infer from the  telephone records that Allismith was in  telephonic contact with her throughout the life  of the scheme. See infra at 17-18. For his part,  Allismith established a mailing address and bank  account for BCS in much the same manner that  Adediran did for MOM, and closely on the heels of  Adediran's efforts. These facts establish one  unified scheme to defraud the same victim  (Motorola). Moreover, Allismith not only set up  the post office box and bank account for Motorola  using aliases, he also received and negotiated  the one check to BCS that Motorola placed in the  mail before its suspicions were aroused. These  actions betray Allismith's knowing participation  in the scheme. Additional evidence linking him to  Adediran was therefore unnecessary. We note,  however, that Allismith made a cash deposit of  $3,000 into one of the "Henry A. Smith" accounts  at the Uptown National Bank two days after  Adediran withdrew the same amount in cash from  one of the "Michael Owonla" bank accounts and  five days after Adediran wrote a check in the  same amount to "Toro Williams," the name that  Adeniji used at Motorola. These transactions took  place shortly after Motorola issued the three  checks to MOM totaling $10,440.40, and considered  with all of the other evidence, reasonably  suggest that Adediran was sharing the proceeds of  the MOM checks with Allismith as well as Adeniji.  See infra at 14-15.

B.

21
Allismith contends that the district court  improperly refused an instruction that would have  directed the jury not to consider any of the  evidence offered against his co-defendant  Adediran, or which related to the scheme as it  involved Adediran and Adeniji, unless the jury  was persuaded beyond a reasonable doubt that  Allismith "associated himself in a common scheme  with defendant Adediran." R. 86, Allismith  Instruction No. 4. The evidence regarding the MOM  component of the scheme arguably was the stronger  part of the government's case: Adediran had  opened a series of three different checking  accounts in Michael or Micheal Owonla's name, MOM  was established as a Motorola vendor after  Adeniji herself intervened with Carol Rickman,  and ultimately three different checks were issued  to MOM and deposited into an Owonla account. This  evidence was unduly prejudicial to Allismith, he  argues, in the absence of proof that BCS, like  MOM, was not a genuine venture and that Allismith  was, in fact, co-scheming with Adediran.


22
The district court properly rejected the  instruction, however. As we have already pointed  out, the evidence established a single scheme to  defraud Motorola irrespective of whether or not  Adediran and Allismith knew exactly what the  other was doing. Although, as our discussion thus  far also makes clear, mail fraud and conspiracy  are distinct offenses with distinct elements,  certain evidentiary principles apply to both  crimes. Principal among these is that evidence of  one participant's actions in furtherance of a  scheme to defraud is admissible against the other  participants in that scheme, just as it is in a  conspiracy case. United States v. Read, supra, 658 F.2d at 1239, citing United States v. Serlin,  538 F.2d 737, 743 (7th Cir. 1976); see also United  States v. Silva, supra, 781 F.2d at 108-09;  United States v. Dick, 744 F.2d 546, 552 (7th Cir.  1984); United States v. Wormick, supra, 709 F.2d  at 461; United States v. Joyce, 499 F.2d 9, 16-17  (7th Cir.), cert. denied, 419 U.S. 1031, 95 S. Ct.  512 (1974). The district court in this case found  that there was but one scheme to defraud  Motorola, and that finding rendered the evidence  relating to Adediran and the MOM component of the  scheme admissible against Allismith. The notion  that Allismith was unfairly prejudiced by that  evidence is untenable. However compelling the  evidence against Adediran may have been,  additional proof--including the use of aliases to  open a post office box and bank account for BCS,  the fraudulent issuance of checks to BCS, and the  endorsement and deposit of one of those checks  into an account Allismith had opened for BCS--  unquestionably demonstrated Allismith's own  deliberate actions in furtherance of the fraud.  Moreover, as the government reminds us, the jury  was instructed to give separate consideration to  each defendant, to assess each defendant's  culpability based on his or her own actions, and  in particular to determine, based on the  defendant's own acts and statements, whether each  defendant was aware of the scheme's common  purpose and became a willing party to the scheme.  Tr. 1246-47, 1250, 1252-54. We presume that the  jury followed these instructions. E.g., United  States v. Hernandez, 84 F.3d 931, 935 (7th Cir.  1996); United States v. Anderson, 61 F.3d 1290,  1300 (7th Cir.), cert. denied, 516 U.S. 1000, 116  S. Ct. 543 (1995).

C.

23
When the district court determined the amount  of loss in sentencing Allismith, see U.S.S.G.  sec. 2F1.1(b)(1), it held him to account not only  for the two BCS checks but also for the three MOM  checks that Motorola mailed to Adediran.  Allismith Sentencing Tr. 15. Section 1B1.3(a)  (1)(B) of the Guidelines indicates that when the  defendant engaged in a criminal scheme with other  individuals, the court should calculate the loss  based not only on the defendant's own actions,  but "all reasonably foreseeable acts and  omissions of others in furtherance of the jointly  undertaken criminal activity." The guideline  therefore poses two separate questions with  respect to the loss amount that can be attributed  to the defendant: (1) Were the acts resulting in  the loss in furtherance of jointly undertaken  criminal activity? and (2) Were those acts  reasonably foreseeable to the defendant? See id.  (comment.) (n.2); United States v. Thomas, 199  F.3d 950, 953 (7th Cir. 1999). Judge Moody  answered both questions in the affirmative. He  found that there was a single scheme to defraud  Motorola in which Allismith participated, and  that the individual efforts of Adediran and  Allismith represented coordinated prongs of that  scheme. See R.119 at 5-6; Allismith Sent. Tr. 15.  He found further that the acts culminating in the  issuance of the three checks to MOM were reasonably foreseeable to Allismith. Allismith  Sent. Tr. 15. Allismith contends that the court  erred in both assessments, given the lack of  direct proof that he was involved in the MOM  component of the scheme. Both determinations are  findings of fact subject to review for clear  error. Thomas, 199 F.3d at 953-54; United States  v. Jarrett, 133 F.3d 519, 531 (7th Cir.), cert.  denied, 523 U.S. 1112, 118 S. Ct. 1688 (1998).


24
Allismith argues in the first instance that the  MOM prong of the scheme was beyond the scope of  the criminal activity to which he agreed. His  argument in this regard is founded in principal  part upon the multi-factor test that the Second  Circuit articulated in United States v. Studley, 47 F.3d 569, 575 (2d Cir. 1995). Studley  identified three factors that bear on the scope  of the activity that the defendant agreed to  jointly undertake with others: (1) whether the  participants in the activity pooled their profits  and resources, or worked independently; (2)  whether the defendant assisted in designing and  executing the scheme; and (3) what role the  defendant agreed to play in the operation. Here,  Allismith argues, there is no evidence that he  had any part in designing the scheme, no evidence  that he and his co-defendants pooled profits and  resources, and no evidence that he agreed to play  any role in the scheme apart from the activities  related to BCS. We have yet to embrace Studley as  authoritative, however. Instead, we have  consistently distinguished the facts presented to  us from the facts that the Second Circuit found  insufficient to establish a joint undertaking in  that case. See Thomas, 199 F.3d at 953  (collecting cases). So long as we are satisfied  that the facts permit the inference that the  defendant agreed to jointly undertake the acts  for which he is being held to account, we will  sustain the district court's determination even  if those facts do not fit neatly within the  Studley framework. See Thomas, 199 F.3d at 953-  54; United States v. Giang, 143 F.3d 1078, 1080-  81 (7th Cir. 1998); United States v. Senn, 129  F.3d 886, 898 (7th Cir. 1997); United States v.  Boatner, 99 F.3d 831, 837 (7th Cir. 1996).


25
We believe that the record lends adequate  support to the district court's finding that  Allismith agreed to a joint undertaking that  embraced the entire scheme, not just the BCS  component. There was, as we have already  emphasized, a single scheme to defraud at work  here. It was not a scheme to defraud multiple  victims, as was true in Studley, but rather one  victim, Motorola. See Boatner, 99 F.3d at 837.  Furthermore, Adediran and Allismith took  virtually identical steps in setting up mailing  addresses and bank accounts for the fictional BCS  and MOM vendors. See Giang, 143 F.3d at 1080.  They did so within the same period of  approximately 8 to 9 weeks in April, May, and  early June of 1991, and contemporaneously with  Adeniji's own efforts to arrange for the issuance  of the checks. Multiple telephone calls between  phones associated with Adediran and Allismith on  the one hand, and with Adeniji on the other,  supply confirmation that all three defendants  were coordinating their activities. Finally,  there is the fact that Allismith made a $3,000  cash deposit into one of the "Henry A. Smith"  accounts at the Uptown National Bank just two  days after Adediran withdrew the same amount in  cash from one of the "Michael Owonla" bank  accounts and five days after Adediran wrote a  check in the same amount to Adeniji. In a vacuum,  we agree with Allismith that it would be sheer  speculation to infer a link between those three  transactions. But considered against the backdrop  of the fraudulent scheme, we believe it is  plausible to infer that Adediran, Adeniji, and  Allismith were, in fact, sharing the proceeds of  the checks that Motorola issued to MOM--a factor  that Studley itself identifies as relevant. 47  F.3d at 575. Cumulatively, all of these  circumstances permitted the district court to  find, by a preponderance of the evidence, that  the issuance of checks to MOM was a joint  undertaking among all three defendants, including  Allismith.


26
Allismith separately contends that there is no  evidence that Adediran's actions in furtherance  of the scheme were foreseeable to him. There is  no evidence that he ever had a discussion with  Adeniji about Adediran or his activities,  Allismith maintains, and no evidence that he ever  had contact with Adediran or knew that Adediran  caused Motorola to issue checks to MOM.


27
We reject this argument for the same reasons we  have found the evidence sufficient to establish  a joint undertaking. Granted, there is no  evidence concerning the content of Allismith's  conversations with Adeniji, and no evidence of  any contact or conversations between Allismith  and Adediran. Still, the fact that both men  coordinated their efforts with Adeniji, the fact  that both took nearly identical steps closely in  time to establish mailing addresses and bank  accounts to receive funds from MOM and BCS, and  the apparent sharing of the proceeds from the  three MOM checks, all permitted the district  court to find that the actions of Adediran were  foreseeable to Allismith.


28
For these reasons, we find no clear error in  the district court's decision to hold Allismith  to account for the full amount of money (i.e.,  the total of all five checks) put at risk by the  fraudulent scheme.

D.

29
The district court ordered Allismith to make  restitution in the amount of $13,951.40, which  represents the total of the four checks that were  actually sent to Adediran and Allismith. (Recall  that the fifth check was never sent.) Allismith  argues in the first instance that it was improper  for the court to impose a restitution obligation  for any of the checks to MOM, but we reject that  argument for the same reasons we have overruled  his contention that the MOM losses were not part  of his joint undertaking with the two other  defendants and were not foreseeable to him.  Allismith also points out that both Adediran and  Adeniji were likewise ordered to make restitution  in the same amount; and he appears to suggest  that this raises the possibility of excessive  (i.e., duplicative) restitution. Yet, the  judgment makes clear that his obligation will be  discharged once payments by any or all of the  defendants have totaled $13,951.40. R. 124 at 5.  Congress has specifically authorized joint and  several liability for restitution in cases  involving joint criminal endeavors, see 18 U.S.C.  sec. 3664(h), and we have previously indicated  that such restitution orders are appropriate, so  long as the total restitution mandated does not  exceed the amount of the loss. E.g., United  States v. Trigg, 119 F.3d 493, 501 & n.6 (7th Cir.  1997).

E.

30
Finally, Adeniji contends that in five different  instances during opening statements and closing  arguments, prosecutors made remarks that were  improper. No contemporaneous objection was made  to four of these remarks, and because none of  them approaches the gravity of plain error, see,  e.g., United States v. Robbins, 197 F.3d 829, 843  (7th Cir. 1999); United States v. Hartmann, 958  F.2d 774, 785 (7th Cir. 1992), we shall confine  our discussion to the one line of argument that  Adeniji objected to at trial.


31
While laying out the evidence against Adeniji  and her co-defendants in closing, the government  referred repeatedly to telephone conversations  between Adeniji and her co-defendants. The  assertion that Adeniji was conferring by phone  with Adediran and Allismith was based, of course,  on the telephone records that reflected the many  calls between numbers associated with Adeniji and  with her co-defendants. But Adeniji argues, as  she did (unsuccessfully) to the district court,  that because the telephone records relied upon by  the government do not reveal either the content  of the conversations or the speakers, it was  improper for the government to assert that  Adeniji was a party to any of the telephone  calls.


32
The government may properly put before the jury  the inferences that one can reasonably draw from  the evidence, however, United States v. Ward, 211  F.3d 356, 365 (7th Cir. 2000), and for that reason  we find nothing improper in the prosecutor's  argument. See, e.g., United States v. Poole, 207  F.3d 893, 899 (7th Cir. 2000) (first step in  assessing whether prosecutor committed misconduct  in closing argument is to examine objected-to  comment in isolation to determine whether it was  improper). Records that reflect calls to and from  telephone numbers associated with the  participants in a criminal scheme permit the  inference that the participants were in  telephonic contact with one another; and where,  as here, the timing and frequency of the calls  coincide with key events in the scheme, one may  reasonably infer that the participants were  consulting one another in regard to those events.  See, e.g., United States v. Magana, 118 F.3d  1173, 1202 (7th Cir. 1997), cert. denied, 522 U.S.  1139, 118 S. Ct. 1104 (1998), quoting United  States v. Garcia, 35 F.3d 1125, 1129 (7th Cir.  1994); United States v. Knox, 68 F.3d 990, 999  (7th Cir. 1995), cert. denied, 516 U.S. 1119, 116  S. Ct. 926 (1996); and see United States v.  Theodosopoulos, 48 F.3d 1438, 1451 (7th Cir.),  cert. denied, 516 U.S. 871, 116 S. Ct. 191 (1995)  (collecting cases). Of course, it is  theoretically possible that persons other than  the defendants were parties to the telephone  calls at issue in this case, and even if the  defendants themselves were conversing, they were  not necessarily speaking about the scheme to  defraud Motorola. But it would have been  reasonable for the jury to infer that that these  calls reflected conversations between Adeniji and  her co-defendants about the nuts and bolts of the  effort to defraud Motorola. And because the jury  was entitled to draw that inference, it was  entirely appropriate for the prosecutor to argue  that inference in his closing remarks.

III.

33
For the reasons set out above, we AFFIRM the  defendants' convictions and sentences.



Notes:


*
 On the appellant's motion, the appeal of Adetoro  Adeniji was submitted without argument and  decided on the briefs and record alone.


1
 On the same grounds that Adediran challenges the  sufficiency of the evidence, he maintains that  the district court erroneously denied his motions  for a judgment of acquittal pursuant to Fed. R.  Crim. P. 29. As the thrust of both lines of attack  is the same, we need not address the denial of  the Rule 29 motion separately. See United States  v. Douglas, 874 F.2d 1145, 1155 & n.12 (7th Cir.),  cert. denied, 493 U.S. 841, 110 S. Ct. 126  (1989).